Citation Nr: 0946211	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  09-13 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right shoulder 
arthritis, to include as secondary to service-connected 
degenerative disc disease (DDD) of the cervical spine.  

2.  Entitlement to service connection for left shoulder 
arthritis, to include as secondary to service-connected DDD 
of the cervical spine.  

3.  Entitlement to service connection for arthritis of the 
side of the head, to include as secondary to service-
connected DDD of the cervical spine.  

4.  Entitlement to a rating in excess of 30 percent for DDD 
of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1950 to June 
1976.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, in which the RO, in pertinent 
part, denied service connection for right shoulder arthritis, 
left shoulder arthritis, and arthritis of the side of the 
head, and continued a 30 percent rating for DDD of the 
cervical spine.  

The Board notes that, in an August 1976 rating decision, the 
RO denied service connection for headaches.  In March 1998, 
the Veteran requested reevaluation of his chronic shoulder 
pain and headaches.  In a May 1998 letter, the RO informed 
the Veteran that he was not service-connected for the 
conditions listed in his March 1998 statement; therefore, 
these conditions could not be reevaluated.  However, the 
Board finds that the Veteran's March 1998 statement can be 
read as a claim for service connection for a shoulder 
disorder and a request to reopen a claim for service 
connection for headaches.  While, as noted above, the RO has 
adjudicated claims for service connection for arthritis in 
the right and left shoulders, the request to reopen a claim 
for service connection for headaches has not been 
adjudicated.  Accordingly, this matter is referred to the RO 
for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no competent and persuasive evidence that the 
Veteran has current right shoulder arthritis.  

3.  There is no competent and persuasive evidence that the 
Veteran has current left shoulder arthritis.  

4.  There is no competent and persuasive evidence that the 
Veteran has current arthritis of the side of the head.  

5.  DDD of the cervical spine is manifested by complaints of 
pain with flexion to no less than 15 degrees; this disability 
has not been manifested by incapacitating episodes of 
intervertebral disc syndrome (IVDS), and the medical evidence 
indicates that the Veteran does not have separately ratable 
neurological manifestations of DDD of the cervical spine.


CONCLUSIONS OF LAW

1.  Right shoulder arthritis was not incurred in or 
aggravated by active service, nor may service incurrence be 
presumed, and is not proximately due to or the result of 
service-connected DDD of the cervical spine.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2009).

2.  Left shoulder arthritis was not incurred in or aggravated 
by active service, nor may service incurrence be presumed, 
and is not proximately due to or the result of service-
connected DDD of the cervical spine.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2009).
3.  Arthritis of the side of the head was not incurred in or 
aggravated by active service, nor may service incurrence be 
presumed, and is not proximately due to or the result of 
service-connected DDD of the cervical spine.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2009).

4.  The criteria for a rating in excess of 30 percent for DDD 
of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
General Rating Formula for Diseases, and Injuries of the 
Spine and Formula for Rating Intervertebral Disc Disease on 
the Basis of Incapacitating Episodes (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (Court) have been 
fulfilled.  In this case, the Veteran filed his claims for 
service connection and an increased rating in February 2008.  
Thereafter, he was notified of the general provisions of the 
VCAA by the RO in correspondence dated in March, April, and 
November 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding the VCAA.  Thereafter, the claims were reviewed and 
a statement of the case was issued in April 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all 
elements of a claim.  Notice as to this matter was provided 
in the March, April, and November 2008 letters.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and post-service treatment 
records have been obtained and associated with his claims 
file.  The Veteran has also been provided with VA spine 
examinations to assess the current nature of DDD of the 
cervical spine.  

The Veteran was not provided a VA examination and opinion to 
assess the current nature and etiology of his claimed right 
shoulder arthritis, left shoulder arthritis, and arthritis of 
the side of the head; however, review of the record reflects 
that a VA examination in regard to these claims is not 
necessary.  See 38 C.F.R. § 3.159(c)(4)(i).  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

In this case, as explained in more detail below, the claims 
for service connection for right shoulder arthritis, left 
shoulder arthritis, and arthritis of the side of the head are 
being denied because there is no competent evidence that the 
Veteran has current right shoulder arthritis, left shoulder 
arthritis, or arthritis of the side of the head.  As the 
current record does not reflect even prima facie claims for 
service connection, there is no requirement for VA to arrange 
for a medical opinion in connection with these claims.  See 
38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003).  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Service Connection - Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection can be granted for certain diseases, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  Such 
diseases shall be presumed to have been incurred in service 
even though there is no evidence of disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R.  §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  VA will not concede a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310(b) 
(2009).  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for arthritis of the right shoulder, arthritis of 
the left shoulder, and arthritis of the side of the head is 
not warranted.  

Factual Background and Analysis

Service treatment records include a November 1959 record of 
treatment which reflects that the Veteran sustained whiplash 
to the neck and shoulder in an automobile accident.  A 
February 1960 treatment note includes a finding of right 
shoulder bursitis.  X-ray of the right shoulder was normal.  
In April 1972, the Veteran presented with a 5 day history of 
pain in the neck and right trapezius.  The impression was 
right trapezius muscle strain.  In December 1975, the Veteran 
presented with complaints of left shoulder pain radiating 
into the left arm and fingers for 3 days.  Active range of 
motion of the shoulders was within normal limits, but range 
of motion of the cervical area caused pain in the left middle 
trapezius and rhomboids in rotation and left lateral bend.  
The assessment was probable C8 nerve root irritation with 
associated muscle spasms.  X-ray on that date was within 
normal limits.  A physical therapy note from three weeks 
later reflects that the Veteran reported that his symptoms 
were gone, and his clinic visits were discontinued.  On 
annual examination in January 1976, the Veteran had full 
strength and range of motion of the left shoulder.  On 
retirement examination in April 1976, clinical evaluation of 
the head and upper extremities was normal.  The examiner 
noted an episode of left shoulder pain in December 1975, 
radiating into the left arm and fingers, diagnosed as 
probable nerve root irritation and treated with cervical 
traction and ultra-sound therapy, with no problems since, no 
complications, no sequelae.

Despite the complaints regarding pain in the shoulders and 
head during service, there is simply no competent and 
persuasive evidence that the Veteran has current arthritis of 
the right or left shoulder, or the side of the head.  While 
records of post-service treatment reflect some complaints of 
pain in the shoulders, there is no diagnosed disability of 
the shoulders, including arthritis.  In this regard, a 
February 1980 record of treatment from the Charleston Naval 
Regional Medical Center reflects that the Veteran complained 
of radiating pain from the back of the left shoulder down the 
arm.  The impression was discogenic disease, neuritis left 
arm, questionable arthritis.  An X-ray of the cervical and 
upper thoracic spine was ordered, which revealed slight 
osteophytic encroachment on the left neural foramina at the 
C5-6 and C6-7 levels.  During private treatment in March 
1980, the Veteran described soreness over the vertebra 
prominens and aching in the left scapular region, down the 
arm and into the fingers.  The diagnostic impression was left 
C6 radiculitis due to cervical spondylosis or possible 
ruptured disc.  In April 1980, the Veteran underwent C6-7 
anterior cervical diskektomy.  The diagnosis was C7 
radiculopathy, left sided.  

In October 1998, the Veteran underwent a carpectomy at C5-6 
with inner body fusion and removal of soft disc herniation as 
well as a spondylitic bar ridge at St. Francis Xavier 
Hospital.  During follow-up treatment in November 1998, the 
Veteran complained of occasional left trapezius pain.  By 
February 1999, the Veteran reported that his left trapezius 
pain had resolved.  He described some right shoulder pain a 
couple of weeks earlier, but added that this had 
spontaneously resolved.  In correspondence dated in January 
2000, Dr. R., the physician who performed the October 1998 
surgery, stated that the Veteran initially began to 
experience cervical radiculopathy in 1975, and that his 
symptoms had persisted intermittently.  

On VA spine examination in April 2008, the Veteran complained 
of pain all day every day into both shoulders.  The 
impression was cervical fusion and neural foraminal stenosis.  
In correspondence dated in September 2008, Dr. R. reported 
that he evaluated the Veteran in March 2008, and that he had 
posterior cervical and interscapular pain, but no radicular 
pain.  Dr. R. noted that the Veteran's pain radiated to his 
head and shoulder.  On VA spine examination in November 2008, 
the Veteran again complained of daily pain going into both 
shoulders.  The impression was anterior cervical diskektomy 
and fusion.  

Despite the Veteran's assertion that he has current right and 
left shoulder arthritis and arthritis of the side of the head 
related to his service-connected cervical spine disability, 
there is no medical evidence of arthritis of the shoulders or 
the side of the head.  While there is evidence of current 
complaints of shoulder and head pain, as indicated in the 
recent records of VA and private treatment, there are no 
medical findings or diagnoses to support the existence of 
underlying shoulder or head pathology for that pain.  Rather, 
the 2008 VA examinations and correspondence from Dr. R. 
suggest that the Veteran's complaints of pain are related to 
pain radiating from the cervical spine.  The Board notes that 
service connection has already been established for a 
cervical spine disability.  Absent any showing of an 
additional disability of the Veteran's shoulders or side of 
the head, service connection is not warranted.  Cf. Ross v. 
Peake, 21 Vet. App. 528, 532 (2008) (explaining that by 
definition, "secondary service connection requires the 
incurrence of an additional disability").

Moreover, findings of shoulder and head pain, alone, without 
diagnosed or identifiable underlying maladies or conditions 
of the shoulders and head do not constitute disabilities for 
which service connection can be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub. nom. Sanchez-Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 
12 Vet. App. 22 (1998).  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Thus, where, as here, competent and persuasive 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In the instant case, the claims 
for service connection for right shoulder arthritis, left 
shoulder arthritis, and arthritis of the side of the head 
must be denied, because the first essential criterion for a 
grant of service connection, evidence of a current disability 
upon which to predicate a grant of service connection, has 
not been met.  

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that he has 
current right shoulder arthritis, left shoulder arthritis, 
and arthritis of the side of the head as a result of his 
service-connected cervical spine disability.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals. Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the Veteran and his 
representative are laypersons without the appropriate medical 
training or expertise, they are not competent to render 
probative (i.e., persuasive) opinions on these medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the lay 
assertions as to the nature or etiology of the Veteran's 
claimed disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection for right shoulder arthritis, left shoulder 
arthritis, and arthritis of the side of the head must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating - Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods for the disability at 
issue.

The following rating criteria are applicable in evaluating 
the Veteran's service-connected DDD of the cervical spine.
  
The Spine
523
7
Lumbosacral or cervical 
strain
524
3
***Intervertebral disc 
syndrome
Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §  4.25. 



General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes


Ratin
g

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months
60

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months 
40

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months
20
 
With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2009).  

 
38 C.F.R. § 4.71a, PLATE V (2009)

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  However, where, as here, a Veteran is in receipt of 
the maximum schedular evaluation based on limitation of 
motion and a higher rating requires ankylosis, these 
regulations are not for application.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997). 

Factual Background and Analysis

Historically, in a June 2000 rating decision, the RO granted 
service connection and assigned an initial 30 percent rating 
for DDD of the cervical spine, status post fusions, effective 
January 20, 2000.  In February 2008, the Veteran filed his 
current claim for an increased rating.  In the July 2008 
rating decision, the RO continued the 30 percent rating 
pursuant to Diagnostic Code 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  

The Veteran was evaluated by his private physician, S.E.R., 
M.D., in March 2008.  He complained of progressively 
restricted range of motion of the cervical spine on rotation, 
flexion, and extension.  He described difficulty backing out 
and looking up and sideways.  Dr. R. noted that the Veteran 
had posterior cervical and interscapular pain, but no 
radicular pain.  On examination, flexion, extension, and 
rotation were each to 15 degrees.  Examination of the upper 
extremities revealed no weakness or reflex abnormalities.  
Dr. R. opined that the Veteran had progressive degenerative 
arthritis of the cervical spine which was service-related.  

The Veteran was afforded a VA spine examination in April 
2008.  He reported that he underwent cervical fusion in 1978 
and 2000.  He described pain all day every day into both 
shoulders.  He denied numbness, weakness, bowel or bladder 
incontinence, physician-directed bedrest, activity 
restriction, or flares.  Examination revealed an 8 cm. well-
healed anterior cervical scar with a 4 cm. scar above.  There 
was normal curvature of the cervical spine.  There was no 
tenderness or spasm.  Flexion and extension were from 0 to 20 
degrees, each.  Lateral bending was from 0 to 10 degrees, 
bilaterally.  Rotation was from 0 to 30 degrees, bilaterally.  
There was discomfort in all ranges of motion.  There was 
normal sensation, motor strength was 5/5, and there was no 
atrophy in the upper extremities.  The examiner reviewed an 
X-ray from the date of the examination, which revealed 
anterior cervical diskektomy and fusion at C5-6 with 
bilateral neural foraminal stenosis at C3-4 and C4-5.  The 
impression was cervical fusion and neural foraminal stenosis.  
In an addendum, the examiner added that there was no pain on 
range of motion or flare-ups, except as stated.  He also 
indicated that there was no additional limitation by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.   

In correspondence dated in September 2008, Dr. R reiterated 
his findings from his March 2008 examination of the Veteran, 
including that the Veteran still had posterior cervical and 
interscapular pain, but no radicular pain.  He added that the 
pain would radiate as far as the Veteran's head in addition 
to his shoulder.  Dr. R. stated that X-ray revealed good 
fusion of the cervical spine with moderate degenerative 
changes, consistent with advanced degenerative arthritis of 
the cervical spine.   

Most recently, the Veteran underwent VA spine examination in 
November 2008.  He reported no change in symptomatology since 
his April 2008 VA examination.  He reiterated that he 
experienced pain going into both shoulders all day, every 
day, but denied numbness, weakness, bowel or bladder 
incontinence, physician-directed bedrest, activity 
restriction, or flares.  Examination revealed 8 cm. and 3 cm. 
transverse right anterior surgical scars, which were 
described as flat, nontender, mobile, and of normal color.  
There was normal curvature of the neck, with no tenderness or 
spasm.  Flexion and extension were each 0 to 15 degrees.  
Lateral bending was 0 to 10 degrees, bilaterally.  Rotation 
was 0 to 25 degrees, bilaterally.  There was pain on the 
extreme of all ranges of motion, but no diminution on 
repetitive testing.  Examination of the upper extremities 
revealed normal sensation and 5/5 motor strength, with no 
atrophy, bilaterally.  The impression was anterior cervical 
diskektomy and fusion with bilateral neuroforaminal stenosis.  
In an addendum, the examiner added that the described scars 
were non-tender, flat, normal color, mobile, without 
functional impact, and without evidence of induration or skin 
breakdown.  He also commented that there was no pain on range 
of motion or flare-ups, except as stated, and that there was 
no additional limitation due to pain, fatigue, weakness, or 
lack of endurance following repetitive use.   

Collectively, the aforementioned evidence reflects that the 
medical evidence provides no basis for assignment of more 
than a 30 percent rating for DDD of the cervical spine.  
There has been no showing that the Veteran's DDD of the 
cervical spine has been manifested by unfavorable ankylosis 
since his claim for an increased rating.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet 
App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  Rather, flexion has 
been no less than 15 degrees, as indicated during evaluation 
by Dr. R. in March 2008 and during VA examination in November 
2008.  As such, the Board finds that the criteria for a 
rating in excess of 30 percent are not met.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.    

The Board has considered that, under Note (1) of the General 
Rating Formula, VA must consider whether combining ratings 
for orthopedic and neurological manifestations would result 
in a higher rating for the Veteran's service-connected 
cervical spine disability.  In this case, however, the 
competent medical evidence pertinent to the claim for an 
increased rating does not support a finding that the Veteran 
has any separately ratable neurological manifestations of his 
cervical spine disability.  In this regard, while Dr. R. 
noted that the Veteran had posterior cervical pain and 
interscapular pain, and that his pain radiated as far as his 
head and into his shoulder, he noted that the Veteran had no 
radicular pain.  Dr. R. also found no weakness or reflex 
abnormalities in the upper extremities.  Further, examination 
of the upper extremities revealed normal sensation, motor 
strength 5/5, and no atrophy, on VA examinations in April and 
November 2008.  

In light of the foregoing, the Board finds that the competent 
medical evidence indicates that the Veteran does not have 
separately compensable neurological manifestations of his 
service-connected cervical spine disability.  As such, 
combining the ratings for separate orthopedic and 
neurological manifestations would not result in a rating 
greater than 30 percent.

There is also no medical evidence that the Veteran's service-
connected DDD of the cervical spine would warrant a rating in 
excess of 30 percent on the basis of incapacitating episodes.  
The medical evidence does not indicate any bed rest 
prescribed by a physician, let alone for a total period of at 
least four weeks in a 12-month period, as required for a 
higher rating under the above-noted criteria.  Rather, during 
the April and November 2008 VA examinations, the Veteran 
specifically denied bedrest prescribed by a physician.  As 
such, the criteria for an increased rating under the Formula 
for Rating IVDS Based on Incapacitating Episodes are also not 
met.  

Finally, the Board has considered whether separate rating is 
warranted for associated surgical scarring; however, there is 
no medical evidence that such scarring is deep, unstable, 
painful on examination, exceeds 144 square inches, or causes 
limitation of motion or function, so as to warrant a separate 
10 percent rating.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  
Rather, the November 2008 VA examiner indicated that the 
scars were nontender, flat, normal color, mobile, without 
functional impairment, and without evidence of induration or 
skin breakdown.  Accordingly, a separate rating for scarring 
is not warranted.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
pertinent to the claim for increase, DDD of the cervical 
spine has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular  basis.  See 38 C.F.R. § 3.321(b).  In 
this regard, DDD of the cervical spine has not objectively 
been shown to markedly interfere with employment, rather, the 
Veteran described himself as retired and denied activity 
restriction on VA examination in April and November 2008.  
There is also no objective evidence that the disability has 
warranted frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, there is no basis for staged 
rating of the DDD of the cervical spine, pursuant to Hart, 
and the claim for increase must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.


ORDER

Entitlement to service connection for right shoulder 
arthritis, to include as secondary to service-connected DDD 
of the cervical spine, is denied.  

Entitlement to service connection for left shoulder 
arthritis, to include as secondary to service-connected DDD 
of the cervical spine, is denied.  

Entitlement to service connection for arthritis of the side 
of the head, to include as secondary to service-connected DDD 
of the cervical spine, is denied.  

Entitlement to a rating in excess of 30 percent for DDD of 
the cervical spine is denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


